Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 01/02/2020.
Claims 1-5 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pub. No. 2011/0291606 A1).

Regarding claim 1, Lee discloses:
A storage battery unit which is connected to a power conditioner (see Fig. 1, battery 120, power conditioner 110), the storage battery unit comprising:  
5a storage battery module that includes a plurality of electric cells (see Fig. 1, battery 120, see par [0050], the battery 120 may be configured in such a manner that a plurality of battery cells....); 
a first terminal which is connectable to the power conditioner (see Fig. 1, first terminal of battery 120 connect to conditioner 110 via 115), and capable of outputting electric power from the storage battery module to the power conditioner (see Fig. 1, first terminal of battery 120 connect to conditioner 110 via 115, see par [0041], the power management system 110 may be connected to a battery 120....); and 
a second terminal which is connectable to an external device (see Fig. 1, second terminal of battery 120 connects to external device 160 via contactless power charging system 200), and capable 10of outputting electric power from the storage battery module to the external device without passing through the power conditioner (see Fig. 1, second terminal of battery 120 connects to external device 160 via contactless power charging system 200, see par [0055], a contactless power charging system 200 of the energy storage system 100 may transmit power stored in the battery 120 to a battery of an electrical device....).

Regarding claim 2, Lee discloses:
a control unit that detects a predetermined state (see Fig. 1, control unit 114, see par [0053-0054], the first switch 116 and the second switch 117 may be turned on or off under the control of the integrated controller 114, [wherein a predetermined state has been detected]), wherein 
15in a first state, only the first terminal out of the first terminal and the second terminal is capable of outputting electric power from the storage battery module, the first state being a state before the control unit detects the predetermined state (see Fig. 1, control unit 114, see par [0053-0054], the first switch 116 and the second switch 117 may be turned on or off under the control of the integrated controller 114, see par [0058-0061], [wherein the controller 114 is control the switch 116, 117, and 200 charger system in order to have both terminals are outputting power or only second terminal is outputting power]), and 
in a second state, the second terminal is capable of outputting electric 20power from the storage battery module, the second state being a state after the control unit has detected the predetermined state (see Fig. 1, control unit 114, see par [0053-0054], the first switch 116 and the second switch 117 may be turned on or off under the control of the integrated controller 114, see par [0058-0061], [wherein the controller 114 is control the switch 116, 117, and 200 charger system in order to have both terminals are outputting power or only second terminal is outputting power before or after the predetermined state]).

Regarding claim 3, Lee discloses:
wherein the control unit:  36sends information on the storage battery module to the power conditioner before detecting the predetermined state; and controls an output of electric power from the storage battery module via the second terminal after detecting the predetermined state (see par [0051-0053], detecting a voltage, a current, and a temperature of the battery 120..., based on the result of the detection and a protection circuit for performing charging or discharging prevention...).

Regarding claim 4, Lee discloses:
a control unit that detects a predetermined state, wherein before the control unit detects the predetermined state, the first terminal and the second terminal are capable of outputting electric power from the storage 10battery module, and after the control unit has detected the predetermined state, the second terminal is capable of outputting electric power from the storage battery module (see Fig. 1, control unit 114, see par [0053-0054], the first switch 116 and the second switch 117 may be turned on or off under the control of the integrated controller 114, see par [0058-0061], [wherein the controller 114 is control the switch 116, 117, and 200 charger system in order to have both terminals are outputting power or only second terminal is outputting power before or after the predetermined state]).

Regarding claim 5, Lee discloses:
wherein 15the control unit: sends information on the storage battery module to the power conditioner, and controls output of electric power from the storage battery module via the second terminal before detecting the predetermined state; and controls output of electric power from the storage battery module 20via the second terminal after detecting the predetermined state (see par [0051-0053], detecting a voltage, a current, and a temperature of the battery 120..., based on the result of the detection and a protection circuit for performing charging or discharging prevention...).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851